DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 03/28/2022. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-12, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2019/0035869) in view of Kim et al (Publication number: US 2017/0090661) in view of Yilmaz et al (Publication number: US 2014/0192277) in view of Kao et al (Patent number: US 9,658,490).

Consider Claim 1, Kim shows a screen (see figure 2), comprising: 
(a) A display; and a panel disposed on the display, the panel comprising: a substrate formed from flexible material, a coating layer disposed on a surface of the substrate, the substrate including one or more surfaces including a first surface and a second surface opposite to the first surface (figures 2 and 3; paragraphs 38 and 39); (A bending line BL may be arranged at a distance spaced apart from the edges of the display assembly AP formed on the substrate 100. The bending line BL may be a line for folding the substrate 100).
(b) Wherein a first portion of the substrate is planar and a second portion of the substrate is non-planar such that the substrate extends beyond a first dimension of the display (see figure 2; paragraphs 38 and 39); (the substrate 100 is planar on the top and bent (non-planar) on the side which is read as extending beyond a first dimension of the display).
However, Kim does not specifically show touch electrodes formed on one or more surfaces of the substrate.
In related art, Kim et al shows touch electrodes formed on one or more surfaces of the substrate, wherein the touch electrodes formed on the one or more surfaces of the substrate are disposed on the coating layer (see figure 5; paragraphs 42 and 43); (Touch electrodes ER1 is shown on the top (planar) and on the side (non-planar)).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kim et al into the teaching of Kim in order to for the display to be able to detect touch signals (see Kim et al; paragraphs 9 and 10). 
However, Kim in view of Kim do not specifically show that the touch electrodes include first touch electrodes disposed on the first coating layer on the first surface of the substrate.
In related art, Yilmaz et al show that the touch electrodes include first touch electrodes disposed on the first coating layer on the first surface of the substrate (figures 5-8; paragraphs 47 and 48); (A touch sensor may include a double-sided substrate 480 with conductive material 724 disposed on two surfaces of substrate 480. The sense electrodes of a touch sensor may include conductive material 724A, and the drive electrodes may include conductive material 724B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to incorporate the teaching of Yilmaz into the teaching of Kim and Kim in order to have conductive material on both sides of the substrate (see Yilmaz et al; paragraph 47).
However, Kim, Kim, Yilmaz do not specifically show that the first touch electrodes are separated from the first surface of the substrate by the first coating layer.
In related art, Kao et al shows that the first touch electrodes are separated from the first surface of the substrate by the first coating layer (figure 2; column 3, lines 40-60); (The first electrode layer 421 is disposed at the light-output surface 411 of the optical compensation substrate 41. Alternatively, the first electrode layer 421 may also be disposed on the light-output surface 412 of the optical compensation substrate 41. Moreover, the touch sensing electrode structure 42 may also be a double layer structure which has a first electrode layer 421 and a second electrode layer 422, where the first electrode layer 421 is disposed at the light-output surface 411 of the optical compensation substrate 41, and the second electrode layer 422 is disposed at the light-input surface 412 of the optical compensation substrate 41).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kao into the teaching of Kim, Kim, Yilmaz in order to obtain flexible optical compensation (see Kao; column 1, lines 40-60).

Consider Claim 2, Kim et al shows a touch screen of claim 1, wherein the second portion of the substrate is a tab (see figure 3).

Consider Claim 3, Kim et al shows that the second portion of the substrate wraps around from the touch sensor panel to a different layer in the touch screen, the different layer separated from the touch sensor panel by the display (see figure 5; paragraphs 42 and 43); (Touch electrodes ER1 is shown on the top (planar) and on the side (non-planar)).

Consider Claim 4, Kim shows a flex circuit coupled to the second portion of the substrate outside dimensions of the display (see paragraph 37). 

Consider Claim 11, Kim shows that the first portion of the substrate is coterminous with the display (figures 2 and 3).

Consider Claim 12, Kim shows a third portion of the substrate is planar and separated from the first portion of the substrate by the display (see figure 2); (see bottom part of substrate 100).

Consider Claim 14, Kim shows a protective layer disposed on the one or more surfaces of the substrate, wherein the touch electrodes formed on the one or more surfaces of the substrate are disposed on the protective layer (see paragraphs 61 and 62); (The second planarization layer 130b is provided at the lowest part of the organic layer OL to cover the routing line 210. The second planarization layer 130b provides a planarization surface on the routing line 210 while protecting the routing line 210).

Consider Claim 15, Kim shows that the second portion of the substrate is separated from the display such that a gap is formed between the second portion of the substrate and the display (figures 2 and 3; paragraphs 38 and 39); (A bending line BL may be arranged at a distance spaced apart from the edges of the display assembly AP formed on the substrate 100. The bending line BL may be a line for folding the substrate 100).

Consider Claim 16, Kim et al shows that the substrate wraps around from the touch sensor panel to a different layer in the touch screen on a first side of the touch screen without the substrate wrapping around to the different layer in the touch screen on a second side of the touch screen, different than the first side of the touch screen (figures 3 and 4; paragraphs 42 and 43).

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2019/0035869) in view of Kim et al (Publication number: US 2017/0090661) in view of Yilmaz and Kao in view of Chen et al (Patent number: US 10,658,450).

Consider Claim 5, Kim, Kim, Yilmaz et al, and Kao do not specifically show conductive traces disposed on the second portion of the substrate configured to route the touch electrodes disposed on the first portion of the substrate to touch sensing circuitry. 
In related art, Chen et al shows conductive traces disposed on the second portion of the substrate configured to route the touch electrodes disposed on the first portion of the substrate to touch sensing circuitry (figure 3; column 4, lines 60-67; column 5, lines 1-30); (The bent portion 120 includes a conductive layer 400, and the pixel circuit 300 may be connected to the row driving circuit 200 via the conductive layer 400). 
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen into the teaching of Kim, Kim, and Yilmaz et al and Kao in order to reduce the size of the device (see Chen et al; column 1 lines 20-40).

Consider Claim 9, Chen et al shows that the touch electrodes are formed from indium tin oxide and the conductive traces disposed on the second portion of the substrate are formed without indium tin oxide (figure 3; Column 5, lines 1-45); (The conductive layer 400 may also be formed using a flexible conductive material such as indium tin oxide (ITO). In this way, the pixel circuit and the row driving circuit located on two sides of the bent portion can be electrically connected by the conductive layer).

Consider Claim 10, Kim, Kim et al, and Chen et al do not specifically show that the touch electrodes are formed from silver nanowire and the conductive traces disposed on the second portion of the substrate are formed from silver nanowire. However, the USPTO takes official notice that it is well known and expected in the art that the touch electrodes are formed from silver nanowire and the conductive traces disposed on the second portion of the substrate are formed from silver nanowire in order to manufacture flexible displays.

Claims 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Publication number: US 2019/0035869) in view of Kim et al (Publication number: US 2017/0090661) in view of Yilmaz and Kao in view of Jin et al (Patent number: US 10,054,988).

Consider Claim 17, Kim, Kim, and Yilmaz et al and Kao do not specifically show a fourth portion of the substrate is non-planar such that the substrate extends beyond a second dimension of the display different than the first dimension of the display. 
In related art, Jin et al shows a fourth portion of the substrate is non-planar such that the substrate extends beyond a second dimension of the display different than the first dimension of the display (see figures 1, 9 and 15; column 10, lines 45-67).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Jin et al into the teaching of Kim, Kim, and Yilmaz et al and Kao in order to enlarge the display area (see Jin et al; column 1, lines 25-50).

Consider Claim 18, Jin et al shows that the fourth portion of the substrate wraps around from the touch sensor panel to the different layer in the touch screen (see figures 1, 9 and 15; column 10, lines 45-67).

Allowable Subject Matter
Claim 21 is allowed.
Claims 6-8, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/02/2022